INCORPORATED UNDER THE LAWS OF TEXAS NUMBER SHARES REO PLUS, INC. Common Stock Par Value $.001 Per Share THIS CERTIFIES THAT:is the registered holder of shares of the Common Stock, par value $.001 per share, of REO Plus, Inc., a Texas corporation, transferable on the books of the Corporation by the holder hereof in person or by attorney upon surrender of this certificate duly endorsed. IN WITNESS, the said Corporation has caused this Certificate to be signed by its duly authorized officers and its Corporate Seal is hereunto affixed this the day of , A.D. . PRESIDENT SECRETARY CERTIFICATE FOR SHARES of Common Stock par value $.001 per share of REO Plus, Inc. ISSUED TO DATED FOR VALUE RECEIVED, sells, assigns and transfers unto Shares represented by the within Certificate and do hereby irrevocably constitute and appoint attorney to transfer the said Shares on the books of the within named corporation with full power of substitution in the premises. Dated , In Presence of NOTICE: THE SIGNATURE TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME AS WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER.
